Per Curiam.

The judgment must be reversed. There is nothing upon the return, showing that the defendant was proceeded against as a freeholder, or inhabitant having a family, and the requisite evidence given to authorize a warrant against a person of that description. The 4th section of the act (sess. 31. c. 204.) declares, that in all other cases, on the return of a warrant, if either party require an adjournment, and will give a sufficient security to appear and stand trial, the justice shall adjourn to some future day, not less than three, and not more than twelve days. The present case falls under this branch of the act, and the justice was bound to ad-, journ, on the security being tendered, without requiring an oath of the want of a material witness.
Judgment reversed.